           Case 1:17-cv-01230-JB-LF Document 90 Filed 05/26/20 Page 1 of 3




                             IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEW MEXICO

J. LEE,

                Plaintiff,
                                                                        No. 1:17-CV-01230-JB-LF
v.

THE BOARD OF REGENTS OF THE
UNIVERSITY OF NEW MEXICO, and
GARNETT S. STOKES, in her official capacity
as the President of the University of New Mexico,

                Defendants.

     UNOPPOSED MOTION TO EXTEND EXPERT AND DISCOVERY DEADLINES

          COMES NOW Plaintiff J. Lee and hereby requests the Court amend the Third Amended

Scheduling Order [Doc 85] to extend the Pretrial Order deadline. As grounds, Plaintiff states:

          1.    The Court’s Third Amended Scheduling Order [Doc 85] sets Plaintiff’s expert

witness disclosure for May 29, 2020.

          2.    The Court’s Third Amended Scheduling Order [Doc 85] sets Defendant’s expert

witness disclosure for June 29, 2020.

          3.    The Court’s Third Amended Scheduling Order [Doc 85] sets the close of discovery

for July 17, 2020.

          4.    Plaintiff needs additional time to conduct discovery on his Title IX claims to

determine whom to hire as an expert witness.

          5.    Plaintiff requests his deadline to disclose expert witnesses be extended to July 30,

2020.
         Case 1:17-cv-01230-JB-LF Document 90 Filed 05/26/20 Page 2 of 3




       6.      Plaintiff further requests Defendants’ deadline to disclose expert witnesses be

extended to August 30, 2020.

       7.      Plaintiff requests the deadline to conduct discovery on Plaintiff’s Title IX claims

be extended to September 15, 2020 solely for the purpose of taking depositions of the parties’ Title

IX experts.

       8.      Extending the deadline to disclose expert witnesses will not prejudice the parties or

delay the case because jury trial is not set until December 14, 2020 and the bench trial is not set

until December 22, 2020, approximately four months after the requested extension to disclose

experts and complete discovery.

       9.      Defendants do not oppose this Motion.

       WHEREFORE, Plaintiff respectfully requests the Court amend the Third Amended

Scheduling Order [Doc 74] to:

       A.      Extend Plaintiff’s deadline to disclose expert witnesses to July 30, 2020;

       B.      Extend Defendants’ deadline to disclose expert witnesses to August 30, 2020; and

       C.      Extend the deadline to conduct discovery on Plaintiff’s Title IX claims to

September 15, 2020 solely for the purpose of taking depositions of the parties’ Title IX experts

                                              ADAMS+CROW LAW FIRM

                                              By: /s/ Arlyn G. Crow
                                              Arlyn G. Crow
                                              Jacqueline K. Kafka
                                              5051 Journal Center Blvd. NE, Suite 320
                                              Albuquerque, New Mexico 87109
                                              Phone: (505) 582-2819
                                              Fax: (505) 212-0439
                                              arlyn@adamscrow.com
                                              jackie@adamscrow.com
                                              Attorneys for Plaintiff J. Lee

                                                 2
        Case 1:17-cv-01230-JB-LF Document 90 Filed 05/26/20 Page 3 of 3




                               CERTIFICATE OF SERVICE

       I hereby certify that the foregoing Unopposed Motion was electronically filed through the

CM/ECF system on the 26th day of May, 2020, which caused all counsel of record to be served via

electronic means.


                                            ADAMS+CROW LAW FIRM

                                            By: /s/ Arlyn G. Crow
                                               Arlyn G. Crow




                                               3
